Title: General Orders, 26 July 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains Sunday July 26th 1778.
            Parole Moravia—C. Signs Minden. Manchester.
            
          
          Colonel Wood’s Regiment of Militia is to be employ’d in collecting forage ’till further
            orders. Coll Wood will receive directions where and how to employ his men from the
            Forage-Master General—Additional Pay will be allowed them whilst on that duty.
          One man from each Brigade who is acquainted with burning Coal to be paraded on the
            Grand Parade tomorrow morning at Guard mounting.
          The General Court Martial whereof Coll Putnam is President is dissolved and another
            General Court-Martial of the Lines to assemble tomorrow morning nine ôClock at the New
            dining Room on the Left of the Park nigh General Morris’s Quarters to try all such
            Persons as shall be brought before them—Coll Stewart will preside. Lieutt Coll Ball
            Major Furnald and a Captain from each of the following Brigades No. Carolina, Woodford’s
            Scott’s, 1st and 2nd Maryland, 2nd Pennsylvania, Clinton’s, Parsons’s, Huntington’s,
            Nixon’s, Paterson’s, Late Larned’s and Poor’s.
          As it is necessary for the sake of regularity that there should be some fixed general
            Rule for arranging and disposing in the Line of the Army the Troops of the different
            States during the present Campaign; They are to take post so far as Circumstances will
            permit according to the relative Geographical Position of the States to each other,
            supposing their front to the Ocean; This Arrangment is not to establish any Post of
            honor or Precedency between the Troops.
          All Guards and detachments are to parade agreeable to this rule.
        